Citation Nr: 0708755	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by joint pain, fatigue, irritable bowel and chest 
pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 until 
May 1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2005, a Travel Board hearing was held before the 
undersigned at the RO and a transcript of that hearing is of 
record.  

This matter was previously before the Board in September 2005 
and was remanded for further development.

As a final preliminary matter, the Board also notes that in 
May 2003 the veteran raised claims of entitlement to service 
connection for a left knee disability and a left foot 
disability.  As the RO has not yet adjudicated these issues, 
they are not properly before the Board and they are referred 
to the RO for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The veteran asserts that he has chronic disability manifested 
by fatigue, joint pain, irritable bowel, and chest pains due 
to his service in the Persian Gulf.  The veteran's discharge 
certificate confirms that he had Southwest Asia service 
during the relevant time period.  The Board notes that it was 
brought out during the June 2005 hearing that the veteran did 
not have a Gulf War protocol examination.  (See Transcript 
"T" at 10.)  The Board notes that the medical evidence 
since his discharge has reflected chronic complaints of 
fatigue and signs or symptoms including joint pain, shortness 
of breath/chest pains, gastrointestinal problems, and 
musculoskeletal pain, among others.  Currently, there is no 
examination report that specifically examines the veteran for 
his claimed disabilities and indicates whether they are due 
to a diagnosed illness, or not.

Additionally, during testimony provided at the June 2005 
Travel Board hearing, the veteran reported that he had had a 
physical examination after returning from his tour in the 
Southwest Asia theater and upon resuming his civilian job 
with the City of Detroit Police Department in 1991, a few 
months after service.  (T. at 13-14.)  The Board finds that 
a reasonable attempt should be made to secure such record(s) 
because such could provide evidence as to the veteran's 
symptoms more contemporaneous to service, or it could lead 
to additional pertinent evidence.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the veteran and request him 
to identify the complete address of the 
City of Detroit Police Department, and 
the approximate date(s) of his physical 
examination upon resuming work there 
after service, on a provided VA Form 21-
4142, Authorization and Consent to 
Release Information.  Inform the veteran 
to complete additional VA Forms 21-4142 
for any other medical care providers or 
employers who may possess additional 
pertinent records referable to treatment 
regarding his claimed disabilities.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of any record 
obtained from all sources identified 
whose records have not previously been 
secured.   Advise the veteran to send any 
evidence in his possession pertinent to 
his claim to VA.  

2.  Following completion of the above 
development, schedule the veteran for VA 
medical examination(s) to identify 
whether the reported symptoms are 
consistent with the diagnoses of record, 
if any, for each complaint or are due to 
an undiagnosed illness.  If any symptom 
is not found to be due to a diagnosed 
illness, it should be so noted in the 
examination report.  The rationale for 
such opinion should be set forth.  If any 
symptom is found to be due to a diagnosed 
illness, the examiner should opine as to 
each diagnosis whether it is at least as 
likely as not (50 percent or greater) due 
to the veteran's active service.  If 
deemed necessary to determine the nature 
and etiology of any diagnosed 
illness(es), schedule the veteran for VA 
examinations with the appropriate VA 
specialists.  

The claims folder should be reviewed in 
conjunction with the above evaluation(s), 
and the examination report(s) should 
clearly indicate that such review was 
performed.  All necessary tests and 
studies should be accomplished and all 
complaints and clinical manifestations 
should be reported in detail.  Further, 
all opinions should be accompanied by a 
thorough rationale.  

3.  Thereafter, reconsider the veteran's 
claim for service connection due to an 
undiagnosed illness, with consideration 
of all applicable laws and regulations, 
to include 38 C.F.R. § 3.317, as 
appropriate.  If the evidence 
demonstrates a disability or disabilities 
based on a diagnosed illness, consider 
the claim(s) for service connection on a 
direct basis.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


